Citation Nr: 0021703	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a dental disorder, 
to include for purposes of entitlement to outpatient VA 
dental treatment.

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent for left ear chronic otitis media and 
cholesteatoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1974.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that rating decision, the RO 
denied claims of entitlement to service connection for 
bilateral hearing loss and for a dental disorder.  The RO 
granted service connection for left ear chronic otitis media 
and cholesteatoma, and assigned an initial evaluation of 10 
percent for that disability.  A notice of disagreement was 
received in September 1998, a statement of the case was 
issued in December 1998, and a substantive appeal was 
received in March 1999.  

Although the veteran, in his February 1999 substantive 
appeal, requested a Board hearing, he amended that request in 
April 1999, requesting a personal hearing at the RO instead.  
The veteran's personal hearing was scheduled in August 1999, 
but the veteran failed to appear for that hearing. 


FINDINGS OF FACT

1.  The veteran currently has normal hearing bilaterally, as 
defined for VA benefit purposes.

2.  There is no medical evidence of a current dental 
disorder, as defined for VA benefit purposes, related to the 
veteran's military service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a dental disorder, either for purposes of compensation or 
for purposes of VA outpatient dental treatment, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims.

It should be noted at the outset that statutory law as 
enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In May 1998, the veteran's pure tone thresholds, in decibels, 
were reported as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
5
15
LEFT
15
15
20
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

Based on these reported test results, it appears that the 
veteran does not current have a hearing loss disability as 
defined for VA benefits purposes.  As such, he has not 
established a well-grounded claim of entitlement to service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The veteran 
is hereby notified that medical evidence of hearing loss 
disability as defined by 38 C.F.R. § 3.385 is required 
together with medical evidence of a nexus to service or to a 
service-connected disability in order to well-ground his 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

B. Dental Disorder

The veteran stated, in his February 1999 substantive appeal, 
"[M]y dental condition is due to work done on them in the 
service."  There is, however, no medical evidence that the 
veteran has a current dental disorder, nor is there any 
medical evidence linking any current dental complaint or 
diagnosis to dental treatment in service.  

The Board notes that service medical records dated in April 
1972 reflect that five teeth were missing at the time of his 
entry into service, and reflect that several fillings 
(restorations) were performed on carious teeth soon after the 
veteran's entry into service.  However, there is no evidence 
in the service medical records that further dental treatment 
was required or that additional dental treatment was sought 
later in service.

At the time the veteran submitted his dental claim in 
November 1997, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis were defined as non-
disabling conditions, and could be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  38 
C.F.R. § 4.149 (1998) (prior to revision).  There is no 
evidence that any dental disorder was noted in service other 
than carious teeth or replaceable missing teeth, missing at 
the time of entry into service.  Under regulations in effect 
at the time the veteran filed his claim, the veteran is not 
entitled to service connection for these missing teeth, nor 
is he entitled to service connection for treatment of carious 
teeth. 

The statute and regulations authorized outpatient dental 
treatment on a one-time basis only at the time the veteran 
submitted his claim for service connection for a dental 
disorder.  38 C.F.R. § 17.161(b).  However, the veteran has 
not indicated that he is seeking that benefit, and his 
testimony suggests that he had been seen in a VA dental 
clinic at least once.  In any event, entitlement to one-time 
dental treatment post-service is available only if the 
veteran applies for such treatment within one year after 
service separation.  38 C.F.R. § 17.161(b).  The veteran has 
been separated from service for many years, and does not 
allege that he is eligible for any treatment under this 
provision.

Certain regulations governing dental benefits, 38 C.F.R. 
§§ 3.381 and 4.149, were amended during the pendency of this 
claim.  64 Fed. Reg. 30,392-393 (June 8, 1999).  The 
provision authorizing service connection for treatable 
carious teeth and replaceable missing teeth solely for 
purposes of establishing eligibility for outpatient dental 
treatment is retained in the amended regulations, but now 
appears at 38 C.F.R. § 3.381(a) rather than at 38 C.F.R. 
§ 4.149, which has been removed.  However, the amended 
regulation provides that service connection may only be 
granted for replaceable missing teeth or treatment of carious 
teeth if a tooth is lost or a caries discovered after 180 
days has elapsed following the veteran veteran's service 
entry.  In this case, there evidence establishes that the 
missing or carious teeth were noted at the time of the 
veteran's entry dental examination, conducted in April 1972, 
less than 30 days after the veteran's service entry.  Thus, 
service connection may not be granted for the replaceable 
missing teeth or carious teeth noted at that time.  

There is no evidence that the veteran incurred dental trauma 
in service.  There is no medical evidence that the veteran 
incurred a dental disorder for which service connection may 
be granted in service.  There is no medical evidence that the 
veteran has a current dental disorder.  The veteran's own 
statements that he had a dental disorder which is related to 
service are not sufficient to establish a well-grounded 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran has not met any of the requirements for establishing 
a well-grounded claim of entitlement to service connection 
for a dental disorder, to include for purposes of 
establishing eligibility for VA outpatient dental treatment.  
The claim must be denied as not well-grounded. 


ORDER

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for a dental disorder are not well-grounded.  To this extent, 
the appeal is denied. 


REMAND

Evaluation for Left Ear Disability

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for service-connected left ear chronic otitis 
media and cholesteatoma.  As such, the claim for the 
increased evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

The veteran's service-connected left chronic otitis media 
with cholesteatoma was initially evaluated under 38 C.F.R. § 
4.87a, Diagnostic Codes 6200 and 6201 (effective prior to 
June 10, 1999).  Under the criteria in effect prior to June 
10, 1999, a 10 percent rating is warranted during the 
continuance of the suppurative process (Diagnostic Code 6200) 
or for catarrhal otitis media (Diagnostic Code 6201).  The 10 
percent evaluation is the maximum schedular evaluation under 
Diagnostic Code 6200 or 6201.  When the otitis media is not 
in the suppurative state, it is rated on the basis of loss of 
hearing. 

During the pendency of the veteran's claim, the governing 
regulations were amended.  The new criteria, at 38 C.F.R. 
§ 4.87, Diagnostic Code 6200, in effect beginning June 10, 
1999, provide that chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), will be 
evaluated as 10 percent disabling during suppuration or with 
aural polyps.  Hearing impairment and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull will be rated separately. 

The Board believes that further development and review by the 
RO is necessary to afford the veteran the benefit of 
consideration under both the old and new criteria, especially 
in light of his complaints of tinnitus reported at the time 
of VA examination in May 1998. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting ongoing 
treatment for his service-connected left 
ear disability should be obtained and 
made of record. 

2.  The veteran should be afforded a 
special VA ear examination to ascertain 
the current severity of his service-
connected left ear chronic otitis media 
and cholesteatoma.  Any indicated special 
tests should be accomplished, and all 
clinical findings reported (to include 
whether there is evidence of 
complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone 
loss of skull.  

3.  The RO should then review the 
expanded record and determine whether a 
higher rating is warranted under either 
the old and new criteria, to include 
whether separate ratings are warranted 
for any complications as contemplated by 
the pertinent regulation.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim and to 
ensure consideration of all applicable rating criteria.  The 
veteran and his representative have the right to submit 
additional evidence and argument in support of the issue 
addressed by this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



